Case 5:16-cv-10444-JEL-MKM ECF No. 923 filed 08/19/19   PageID.24301   Page 1 of 4




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


  In re Flint Water Cases.               Judith E. Levy
                                         United States District Judge
  ________________________________/

  This Order Relates To:

  ALL CASES

  ________________________________/

    ORDER REGARDING CLASS PLAINTIFFS’ MOTION TO
  APPOINT INTERIM SUBCLASS SETTLEMENT COUNSEL [922]
          AND CLARIFYING BRIEFING SCHEDULE

        This is an order regarding class plaintiffs’ renewed motion to

 appoint interim subclass settlement counsel and clarifying the Court’s

 order regarding the filing of answers to the individual short-form

 complaints.

   I.   Class Plaintiffs’ Motion

        Class plaintiffs’ renewed motion to appoint interim subclass

 settlement counsel is before the Court. As a preliminary matter, all

 parties are permitted, but not required, to file a response to the motion

 to appoint interim subclass settlement counsel by Friday August 23,

 2019. Moreover, the Court will take the motion to appoint interim
Case 5:16-cv-10444-JEL-MKM ECF No. 923 filed 08/19/19   PageID.24302   Page 2 of 4




 subclass settlement counsel under advisement but will deny the motion

 as it relates to the appointment of an additional “neutral settlement

 facilitator.” (ECF No. 922, PageID.24203.)

       Class plaintiffs initially filed this motion on July 29, 2019. (ECF

 No. 909.) The Court denied the motion (ECF No. 912) but subsequently

 permitted class plaintiffs’ to “refile a revised motion as soon as practically

 possible” following the August 7th status conference (ECF No. 918). The

 renewed motion was filed on August 15, 2019, proposing new individuals

 to serve as interim subclass settlement counsel and added a request that

 the Court appoint an additional facilitator to support apportionment

 among any potential settlement subclasses.

       When the Court granted permission to file the renewed motion to

 appoint interim subclass settlement counsel, it did not permit the filing

 of an additional motion for appointment of a neutral facilitator. Instead,

 it outlined a timeline by which class plaintiffs were permitted to file a

 renewed motion to appoint interim subclass settlement class counsel. In

 the interest of managing a complicated case and docket, plaintiffs’ motion

 with respect to the appointment of an additional neutral facilitator will

 not be heard at this time.


                                       2
Case 5:16-cv-10444-JEL-MKM ECF No. 923 filed 08/19/19   PageID.24303   Page 3 of 4




        Moreover, the Court appointed two individuals to serve as neutral

 facilitative mediators pursuant to Local Rule 16.4 (ECF No. 324), and it

 separately appointed a neutral Special Master in this case who is

 assisting in the settlement process. (ECF No. 524). For these reasons, the

 Court sees no need to appoint an additional neutral at this juncture.

 Accordingly, the motion, as it relates to appointment of Judge Layn R.

 Phillips (ret.) is DENIED.

  II.   Answers in the Individual Cases

        In the Court’s order regarding the August 7, 2019 status conference,

 the Court ordered all defendants to file answers in Walters v. Flint, 17-

 cv-10164, and Sirls v. Michigan, 17-cv-10342, by September 3, 2019,

 and in the remaining individual complaints by October 3, 2019. (ECF

 No. 918, PageID.24165–66.) Because the Court has not yet ruled on

 certain claims against the McLaren Healthcare Corporation and Hurley

 Medical Center, the Court outlined a separate briefing and filing

 schedule for Marble v. Snyder, 17-cv-12942, and Brown v. Snyder, 18-cv-

 10726. Accordingly, defendants need not answer individual short-form

 complaints in which either McLaren or Hurley are listed as a named

 defendant. Answers in these cases will not be required until the motions


                                       3
Case 5:16-cv-10444-JEL-MKM ECF No. 923 filed 08/19/19   PageID.24304   Page 4 of 4




 to dismiss in Marble and Brown have been adjudicated. This includes

 Rogers v. Snyder, 18-cv-10713, which lists Hurley Medical Center as a

 defendant.

       IT IS SO ORDERED.

 Dated: August 19, 2019                    s/Judith E. Levy
      Ann Arbor, Michigan                  JUDITH E. LEVY
                                           United States District Judge




                                       4
